Per Curiam :
There was no evidence before the auditor which would have justified him in postponing appellee’s judgment, in the distribution. It is true, the execution thereon was prematurely issued, but this was an irregularity of which only the defendant in the execution could take advantage: Wilkinson’s App., 65 Pa. 189. A judgment can be attacked by creditors collaterally only upon the ground of fraud and collusion to hinder and delay them. The charge of such fraud and collusion was made, but the auditor and court below have not sustained it, in which they were clearly right.
The decree is affirmed, and.the appeal dismissed at the costs of the appellant.